UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-21928 Short-Term Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: November 30, 2010 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Short-Term Bond Fund of AmericaSM Investment portfolio November 30, 2010 unaudited Bonds & notes — 93.22% Principal amount Value BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 55.51% U.S. Treasury 4.375% 2010 $ $ U.S. Treasury 0.875% 2011 U.S. Treasury 0.875% 2011 U.S. Treasury 0.875% 2011 U.S. Treasury 1.00% 2011 U.S. Treasury 1.00% 2011 U.S. Treasury 1.125% 2011 U.S. Treasury 1.75% 2011 U.S. Treasury 4.625% 2011 U.S. Treasury 4.625% 2011 U.S. Treasury 4.875% 2011 U.S. Treasury 5.00% 2011 U.S. Treasury 5.125% 2011 U.S. Treasury 0.625% 2012 U.S. Treasury 1.00% 2012 U.S. Treasury 1.375% 2012 U.S. Treasury 4.25% 2012 U.S. Treasury 4.50% 2012 U.S. Treasury 4.625% 2012 U.S. Treasury 4.75% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 1.375% 2013 U.S. Treasury 1.50% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.50% 2013 U.S. Treasury 3.625% 2013 U.S. Treasury 3.875% 2013 U.S. Treasury 1.75% 2014 U.S. Treasury 1.75% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 2.25% 2014 U.S. Treasury 2.375% 2014 U.S. Treasury 2.625% 2014 U.S. Treasury 2.50% 2015 U.S. Treasury 4.00% 2015 U.S. Treasury 4.125% 2015 U.S. Treasury 11.25% 2015 U.S. Treasury 3.875% 2018 Fannie Mae 1.00% 2011 Fannie Mae 1.75% 2011 Fannie Mae 3.625% 2011 Fannie Mae 5.50% 2011 Fannie Mae 6.00% 2011 Fannie Mae 2.00% 2012 Fannie Mae 6.125% 2012 Fannie Mae 1.00% 2013 Fannie Mae 2.75% 2014 Fannie Mae 2.375% 2015 Federal Home Loan Bank 3.625% 2010 Federal Home Loan Bank 0.28% 20111 Federal Home Loan Bank 2.875% 2011 Federal Home Loan Bank 3.375% 2011 Federal Home Loan Bank 5.60% 2011 Federal Home Loan Bank 1.125% 2012 Federal Home Loan Bank 1.75% 2012 Federal Home Loan Bank 2.25% 2012 Federal Home Loan Bank 4.625% 2012 Federal Home Loan Bank 3.625% 2013 Freddie Mac 0.223% 20111 Freddie Mac 5.25% 2011 Freddie Mac 1.75% 2012 Freddie Mac 1.625% 2013 Freddie Mac 3.00% 2014 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.25% 2011 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc., Series 1, 1.50% 2011 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 0.286% 20121 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 1.625% 2011 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.20% 2012 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 0.566% 20121 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc. 0.492% 20121 United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc. 3.25% 2012 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 0.539% 20121 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 2.20% 2012 United States Government Agency-Guaranteed (FDIC insured), State Street Corp. 1.85% 2011 United States Government Agency-Guaranteed (FDIC insured), State Street Corp. 2.15% 2012 United States Government Agency-Guaranteed (FDIC insured), GMAC LLC 1.75% 2012 United States Government Agency-Guaranteed (FDIC insured), GMAC LLC 2.20% 2012 United States Government Agency-Guaranteed (FDIC insured), John Deere Capital Corp. 2.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp. 2.10% 2012 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp. 2.375% 2012 Federal Agricultural Mortgage Corp. 3.875% 2011 Federal Agricultural Mortgage Corp. 5.50% 20112 Federal Farm Credit Banks, Consolidated Systemwide Bonds, 0.263% 20131 Private Export Funding Corp. 4.974% 2013 United States Government Agency-Guaranteed (FDIC insured), KeyBank NA 3.20% 2012 United States Government Agency-Guaranteed (FDIC insured), Sovereign Bancorp, Inc. 2.75% 2012 MORTGAGE-BACKED OBLIGATIONS3 — 13.03% Fannie Mae, Series 2009-M2, Class A1, 2.387% 2019 Fannie Mae 4.00% 2019 Fannie Mae 4.00% 2019 Fannie Mae 4.00% 2019 Fannie Mae 4.50% 2021 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae 5.00% 2023 Fannie Mae 5.00% 2023 Fannie Mae 6.00% 2023 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 6.00% 2024 Fannie Mae 6.00% 2024 Fannie Mae 3.00% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 4.00% 2025 Fannie Mae 4.00% 2025 Fannie Mae 4.00% 2025 Fannie Mae 4.50% 2025 Fannie Mae, Series 2007-114, Class A7, 0.453% 20371 Fannie Mae 5.342% 20381 Fannie Mae 3.58% 20391 Fannie Mae 3.589% 20391 Fannie Mae 3.598% 20391 Fannie Mae 3.612% 20391 Fannie Mae 3.817% 20391 Fannie Mae 3.931% 20391 Fannie Mae 3.959% 20391 Freddie Mac, Series K003, Class A1, 2.225% 2013 Freddie Mac 5.71% 20371 Freddie Mac 5.74% 20371 Freddie Mac 5.174% 20381 Freddie Mac 5.267% 20381 Freddie Mac 5.428% 20381 Freddie Mac 5.509% 20381 Freddie Mac 3.889% 20391 Freddie Mac 3.92% 20391 Freddie Mac 3.524% 20401 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-C3, Class A-1, 4.20% 2035 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CIBC10, Class A-3, 4.184% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-CIBC5, Class A-1, 4.372% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CIBC10, Class A-4, 4.529% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC11, Class A-3, 5.197% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-3B, 5.495% 20371 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-C1, Class A-2, 4.302% 2038 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-PNC1, Class A-2, 4.555% 2041 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP2, Class A-3, 4.697% 2042 HBOS Treasury Services PLC 5.00% 20112 GS Mortgage Securities Corp. II, Series 2001-ROCK, Class A-2FL, 0.614% 20181,2 GS Mortgage Securities Corp. II, Series 2001-ROCK, Class C, 6.878% 20182 Merrill Lynch Mortgage Trust, Series 2002-MW1, Class A-3, 5.403% 2034 63 63 Merrill Lynch Mortgage Trust, Series 2005-MKB2, Class A-2, 4.806% 2042 Merrill Lynch Mortgage Trust, Series 2005-MCP1, Class A-4, 4.747% 20431 Merrill Lynch Mortgage Trust, Series 2005-LC1, Class A-2, 5.202% 20441 Wachovia Bank Commercial Mortgage Trust, Series 2002-C2, Class A-3, 4.44% 2034 Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class A-6A, 5.11% 20421 Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class A-7, 5.118% 20421 Bear Stearns Commercial Mortgage Securities Trust, Series 2005-PWR7, Class A-2, 4.945% 2041 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PWR13, Class A-1, 5.294% 2041 Bear Stearns Commercial Mortgage Securities Trust., Series 2006-PW13, Class A-AB, 5.53% 2041 CS First Boston Mortgage Securities Corp., Series 2001-CKN5, Class A-4, 5.435% 2034 CS First Boston Mortgage Securities Corp., Series 2001-CK3, Class A-4, 6.53% 2034 CS First Boston Mortgage Securities Corp., Series 2001-CK6, Class A-3, 6.387% 2036 CS First Boston Mortgage Securities Corp., Series 2004-C5, Class A-2, 4.183% 2037 CS First Boston Mortgage Securities Corp., Series 2002-CKN2, Class A-3, 6.133% 2037 CS First Boston Mortgage Securities Corp., Series 2004-C4, Class A-2, 3.88% 2039 5 5 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-2FX, 5.207% 20401 Royal Bank of Canada 3.125% 20152 Bank of Nova Scotia 1.45% 20132 Compagnie de Financement Foncier 1.625% 20122 GE Commercial Mortgage Corp., Series 2004-C1, Class A-2, 3.915% 2038 82 82 GE Commercial Mortgage Corp., Series 2005-C2, Class A-4, 4.978% 20431 GE Commercial Mortgage Corp., Series 2005-C3, Class A-4, 5.046% 20451 GE Commercial Mortgage Corp., Series 2005-C1, Class A-2, 4.353% 2048 Bank of America 5.50% 20122 Bank of Montreal 2.85% 20152 LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class A-3, 4.647% 2030 LB-UBS Commercial Mortgage Trust, Series 2006-C4, Class A-2, 5.868% 20321 Crown Castle Towers LLC, Series 2010-1, Class C, 4.523% 20352 American General Mortgage Loan Trust, Series 2010-1A, Class A-1, 5.15% 20581,2 Salomon Brothers Commercial Mortgage Trust, Series 2001-C2, Class A-3, 6.499% 2036 Thornburg Mortgage Securities Trust, Series 2006-5, Class A-1, 0.373% 20461 Banc of America Commercial Mortgage Inc., Series 2001-PB1, Class A-2, 5.787% 2035 Banc of America Commercial Mortgage Inc., Series 2001-1, Class A-2, 6.503% 2036 Banc of America Commercial Mortgage Inc., Series 2005-4, Class A-2, 4.764% 2045 Greenwich Capital Commercial Funding Corp., Series 2003-C1, Class A-2, 3.285% 2035 91 91 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-2, 5.117% 2037 GMAC Commercial Mortgage Securities, Inc., Series 2004-C1, Class A-2, 4.10% 2038 59 59 GMAC Commercial Mortgage Securities, Inc., Series 2004-C3, Class A-4, 4.547% 2041 Morgan Stanley Capital I Trust, Series 2005-HQ7, Class A-2, 5.376% 20421 Nationwide Building Society, Series 2007-2, 5.50% 20122 COBALT CMBS Commerical Mortgage Trust, Series 2006-C1, Class A-2, 5.174% 2048 Citigroup Commercial Mortgage Trust, Series 2006-C4, Class A-1, 5.919% (undated)1 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-1, 4.229% 2037 71 72 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-2, 4.996% 2037 Commercial Mortgage Trust, Series 2004-LNB2, Class A-3, 4.221% 2039 CORPORATE BONDS & NOTES — 12.91% Financials — 5.64% Crédit Agricole CIB 0.839% 20121 JPMorgan Chase & Co. 5.375% 2012 JPMorgan Chase & Co. 3.40% 2015 Paribas, New York Branch 6.95% 2013 BNP Paribas 3.25% 2015 MetLife Global Funding I 0.689% 20111,2 MetLife Global Funding I 5.125% 20132 MetLife Global Funding I 5.125% 20142 Abbey National Treasury Services PLC 3.875% 20142 Wells Fargo & Co. 0.488% 20151 Wells Fargo & Co. 3.625% 2015 Société Générale 2.20% 20132 US Bank NA 6.375% 2011 US Bank NA 4.95% 2014 Nordea Bank, Series 2, 3.70% 20142 New York Life Global Funding 2.25% 20122 New York Life Global Funding 5.25% 20122 Royal Bank of Scotland PLC 4.875% 2015 Barclays Bank PLC 2.50% 2013 Barclays Bank PLC 5.20% 2014 Bank of Tokyo-Mitsubishi, Ltd. 2.60% 20132 Berkshire Hathaway Finance Corp. 4.60% 2013 Morgan Stanley 4.00% 2015 Goldman Sachs Group, Inc. 3.70% 2015 Bank of America Corp. 5.375% 2012 Countrywide Financial Corp., Series B, 5.80% 2012 PNC Funding Corp. 0.488% 20141 PNC Funding Corp. 5.40% 2014 Bank of New York Mellon Corp., Series G, 4.95% 2012 Bank of New York Mellon Corp., Series G, 5.125% 2013 TIAA Global Markets 4.95% 20132 Northern Trust Corp. 5.20% 2012 Northern Trust Corp. 5.50% 2013 Credit Suisse Group AG 5.50% 2014 UBS AG 2.25% 2013 Jackson National Life Global 5.375% 20132 Monumental Global Funding 5.50% 20132 Principal Life Insurance Co. 6.25% 20122 Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 Citigroup Inc. 6.00% 2013 ACE INA Holdings Inc. 5.875% 2014 Genworth Global Funding Trust, Series 2007-C, 5.25% 2012 Health Care — 2.21% Novartis Capital Corp. 1.90% 2013 Novartis Capital Corp. 4.125% 2014 Pfizer Inc 4.45% 2012 Merck & Co., Inc. 1.875% 2011 GlaxoSmithKline Capital Inc. 4.85% 2013 Abbott Laboratories 2.70% 2015 Roche Holdings Inc. 5.00% 20142 Eli Lilly and Co. 3.55% 2012 Aetna Inc. 5.75% 2011 AstraZeneca PLC 5.40% 2012 Energy — 1.31% Shell International Finance BV 1.30% 2011 Shell International Finance BV 4.00% 2014 Chevron Corp. 3.95% 2014 TransCanada PipeLines Ltd. 3.40% 2015 StatoilHydro ASA 2.90% 2014 Consumer Staples — 1.04% PepsiCo, Inc. 0.875% 2013 PepsiCo, Inc. 4.65% 2013 Coca-Cola Co. 3.625% 2014 Procter & Gamble Co. 1.35% 2011 Walgreen Co. 4.875% 2013 Sysco Corp. 4.20% 2013 Sysco Corp. 4.60% 20142 Telecommunication Services — 0.94% Verizon Communications Inc. 3.75% 2011 Verizon Communications Inc. 7.375% 2013 Verizon Communications Inc. 5.55% 2014 AT&T Inc. 4.95% 2013 France Télécom 4.375% 2014 France Télécom 2.125% 2015 Singapore Telecommunications Ltd. 6.375% 20112 Information Technology — 0.52% Hewlett-Packard Co. 2.25% 2011 Hewlett-Packard Co. 2.95% 2012 International Business Machines Corp. 0.868% 20111 Cisco Systems, Inc. 5.25% 2011 Industrials — 0.52% Honeywell International Inc. 3.875% 2014 Canadian National Railway Co. 4.95% 2014 John Deere Capital Corp., Series D, 4.90% 2013 Caterpillar Financial Services Corp., Series F, 4.85% 2012 Caterpillar Financial Services Corp., Series F, 4.25% 2013 Raytheon Co. 6.75% 2018 Utilities — 0.49% Duke Energy Ohio, Inc. 2.10% 2013 Alabama Power Co., Series 2007-D, 4.85% 2012 Southern Co., Series 2007-A, 5.30% 2012 Georgia Power Co., Series 2008-D, 6.00% 2013 Consumer Discretionary — 0.24% Walt Disney Co. 4.70% 2012 Walt Disney Co. 4.50% 2013 McDonald’s Corp., Series I, 4.30% 2013 Total corporate bonds & notes BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 6.23% Australia Government Agency-Guaranteed, National Australia Bank 0.79% 20141,2 Australia Government Agency-Guaranteed, National Australia Bank 3.375% 20142 Province of Ontario 0.434% 20121 Province of Ontario, Series 1, 1.875% 2012 France Government Agency-Guaranteed, Société Finance 2.25% 20122 France Government Agency-Guaranteed, Société Finance 3.375% 20142 Europe Government Agency-Guaranteed, Dexia Credit Local 0.539% 20121,2 New Zealand Government Agency-Guaranteed, Westpac Securities Co. 2.50% 20122 New Zealand Government Agency-Guaranteed, Westpac Securities Co. 3.45% 20142 Sweden Government Agency-Guaranteed, Swedbank AB 2.90% 20132 European Investment Bank 3.25% 2011 Australia and New Zealand Government Agency-Guaranteed, Australia and New Zealand Banking Group Ltd. 0.571% 20121,2 Denmark Government Agency-Guaranteed, Danske Bank 0.634% 20121,2 United Kingdom Government Agency-Guaranteed, Lloyds TSB Bank PLC 2.80% 20122 Australia Government Agency-Guaranteed, Commonwealth Bank of Australia 0.789% 20141,2 United Kingdom Government Agency-Guaranteed, Royal Bank of Scotland Group PLC 0.554% 20121,2 Denmark Government Agency-Guaranteed, Danish Finance Co. 2.45% 20122 ASSET-BACKED OBLIGATIONS3 — 3.26% Massachusetts RRB Special Purpose Trust, Series 2005-1, Class A-3, 4.13% 2013 Reliant Energy Transition Bond Co. LLC, Series 2001-1, Class A-4, 5.63% 2015 CenterPoint Energy Transition Bond Co. III, LLC, Series 2008, Class A-1, 4.192% 2020 Honda Auto Receivables Owner Trust, Series 2010-2, Class A-3, 1.34% 2014 Citibank Credit Card Issuance Trust, Class 2004-A7, 0.374% 20131 Citibank Credit Card Issuance Trust, Class 2001-A7, 0.421% 20131 Citibank Credit Card Issuance Trust, Class 2007-A7, 0.603% 20141 Honda Auto Receivables Owner Trust, Series 2010-3, Class A-3, 0.70% 2014 CarMax Auto Owner Trust, Series 2008-2, Class A-3a, 4.99% 2012 CarMax Auto Owner Trust, Series 2007-2, Class A-4, 5.27% 2012 Chase Issuance Trust, Series 2007-A9, Class A, 0.283% 20141 Chase Issuance Trust, Series 2008-13, Class A, 1.792% 20151 John Deere Owner Trust, Series 2008, Class A-4, 4.89% 2015 World Omni Auto Receivables Trust, Series 2008-A, Class A-4, 4.74% 2013 World Omni Auto Receivables Trust, Series 2010-A, Class A-4, 2.21% 2015 PG&E Energy Recovery Funding LLC, Series 2005-1, Class A-4, 4.37% 2014 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-2, 5.03% 2014 BA Credit Card Trust, Series 2006-6, Class A, 0.283% 20131 BA Credit Card Trust, Series 2006-A16, Class A, 4.72% 2013 Discover Card Master Trust I, Series 2006-1, Class A2, 0.303% 20131 JCP&L Transition Funding II LLC, Transition Bonds, Series 2006-A, Class A-2, 5.41% 2016 Hertz Vehicle Financing LLC, Rental Car Asset-backed Notes, Series 2009-2A, Class A-1, 4.26% 20142 Detroit Edison Securitization Funding LLC, Series 2001-1, Class A-6, 6.62% 2016 MBNA Credit Card Master Note Trust, Series 2004-8, Class A, 0.403% 20141 MBNA Credit Card Master Note Trust, Series 2005-10, Class A, 0.313% 20151 FPL Recovery Funding LLC, Series 2007-A, Class A-1, 5.053% 2013 FPL Recovery Funding LLC, Series 2007-A, Class A-2, 5.044% 2015 Nissan Auto Receivables Owner Trust, Series 2008-A, Class A-4, 4.28% 2014 AEP Texas Central Transitioning Funding II LLC, Secured Transition Bonds, Series A, Class A-2, 4.98% 2015 Prestige Auto Receivables Trust, Series 2007-1, Class A-3, FSA insured, 5.58% 20142 Washington Mutual Master Note Trust, Series 2006-A2A, Class A, 0.303% 20151,2 CPS Auto Receivables Trust, Series 2007-A, Class A-4, MBIA insured, 5.05% 20132 CPS Auto Receivables Trust, Series 2007-B, Class A-4, FSA insured, 5.60% 20142 CPL Transition Funding LLC, Series 2002-1, Class A-4, 5.96% 2015 DaimlerChrysler Auto Trust, Series 2008-B, Class A-3a, 4.71% 2012 Ford Credit Auto Owner Trust, Series 2008-A, Class A-4, 4.37% 2012 Consumers Funding LLC, Series 2001-1, Class A-5, 5.43% 2015 AmeriCredit Automobile Receivables Trust, Series 2007-C-M, Class A-4-A, MBIA insured, 5.55% 2014 Long Beach Acceptance Auto Receivables Trust, Series 2007-A, Class A-4, FSA insured, 5.025% 2014 Capital One Multi-asset Execution Trust, Series 2006-2, Class A, 4.85% 2013 RSB BondCo LLC, Series A, Class A-1, 5.47% 2014 CL&P Funding LLC, Series 2001-1, Class A-5, 6.21% 2011 TXU Electric Delivery Transition Bond Co. LLC, Series 2004-1, Class A-2, 4.81% 2014 Cendant Timeshare Receivables Funding, LLC, Series 2005-1, Class A-1, FGIC insured, 4.67% 20172 70 69 Wachovia Auto Loan Owner Trust, Series 2007-1, Class A-3A, 5.29% 2012 60 60 MUNICIPALS — 2.28% State of Illinois, General Obligation Bonds, Taxable Series of January 2010, 1.823% 2011 State of Illinois, General Obligation Bonds, Taxable Series of January 2010, 2.766% 2012 State of Illinois, General Obligation Bonds, Taxable Series of January 2010, 3.321% 2013 State of New York, Urban Development Corp., State Personal Income Tax Revenue Bonds (General Purpose), Series 2009-D, 2.032% 2012 State of New York, Urban Development Corp., Service Contract Revenue Refunding Bonds, Series 2010-B, 5.00% 2014 State of California, Department of Water Resources, Power Supply Revenue Bonds, Series 2010-M, 5.00% 2014 State of Texas, Public Finance Authority, Unemployment Compensation Obligation Assessment, Revenue Bonds, Series 2010-A, 5.00% 2013 State of Maryland, Howard Hughes Medical Institute, Taxable Bonds, 3.45% 2014 State of New York, Dormitory Authority, State Personal Income Tax Revenue Bonds (General Purpose), Series 2010-G (Federally Taxable), 1.534% 2013 State of Mississippi, Taxable General Obligation Bonds, Series 2009-D, 1.535% 2011 State of Mississippi, Taxable General Obligation Bonds, Series 2009-D, 3.048% 2014 State of California, Irvine Ranch Water District Joint Powers Agency, Taxable Refunding Bonds, Issue 2, Series 2010, 1.784% 2012 (escrowed to maturity) State of Texas, Board of Regents of the University of Texas System, Revenue Financing System Taxable Bonds (Build America Bonds-Direct Payment), Series 2010-D, 1.676% 2013 State of Georgia, Municipal Electric Authority, Project One Bonds, Taxable Series 2009-A, 5.00% 2012 State of Wisconsin, General Fund Annual Appropriation Refunding Bonds, Series 2008-A, Assured Guaranty Municipal insured, 3.479% 2011 Total bonds & notes (cost: $3,766,435,000) Short-term securities — 7.33% Variable Funding Capital Company LLC 0.26%–0.33% due 1/18–2/18/20112 Network Rail Infrastructure Finance PLC 0.22% due 1/24/2011 Deutsche Bank Financial LLC 0.24% due 12/16/2010 Toronto-Dominion Holdings USA Inc. 0.24% due 12/8/20102 Fannie Mae 0.21%–0.49% due 12/3/2010–4/11/2011 Thunder Bay Funding, LLC 0.23% due 12/15/20102 General Electric Co. 0.22% due 12/1/2010 Jupiter Securitization Co., LLC 0.22% due 12/13/20102 Honeywell International Inc. 0.60% due 12/27/20102 IBM Corp. 0.18% due 12/13/20102 Federal Home Loan Bank 0.18% due 1/4/2011 U.S. Treasury Bill 0.128% due 12/16/2010 Canadian Imperial Bank of Commerce 0.34% due 9/27/20111 American Honda Finance Corp. 0.22% due 12/6/2010 Total short-term securities (cost: $302,324,000) Total investment securities (cost: $4,068,759,000) Other assets less liabilities ) Net assets $ 1Coupon rate may change periodically. 2Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $515,500,000, which represented 12.49% of the net assets of the fund. 3Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of directors. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. At November 30, 2010, all of the fund’s investment securities were classified as Level 2. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. Investors should carefully consider the investment objectives, risks, charges and expenses of the American Funds. This and other important information is contained in the fund’s prospectus and summary prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-0180 or visit the American Funds website at americanfunds.com. MFGEFP-948-0111O-S25499 ITEM 2 – Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SHORT-TERM BOND FUND OF AMERICA By /s/ David A. Hoag David A. Hoag, President and Principal Executive Officer Date: January 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ David A. Hoag David A. Hoag, President and Principal Executive Officer Date: January 28, 2011 By /s/ Karl C. Grauman Karl C. Grauman, Treasurer and Principal Financial Officer Date: January 28, 2011
